Citation Nr: 0512718	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  02-10 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to June 
1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Huntington, West 
Virginia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  The RO has denied service 
connection for degenerative disc disease of the cervical 
spine.  In October 2003, the Board remanded the issue on 
appeal to the RO.

At this time, the appeal is again REMANDED to the RO, this 
time via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

In October 2003, the Board remanded the case for the RO to 
provide notice regarding the responsibilities of VA and the 
veteran in obtaining relevant evidence.  In correspondence 
received in June 2004, the veteran, in response to the AMC's 
February 2004 letter asked VA to obtain records of the 
outpatient treatment he had received at the Huntington, West 
Virginia VA Medical Center (VAMC) in 2001 and 2002.  The 
claims file contains some VAMC medical records from 2001, but 
no 2002 records are in the file.  The Board will remand the 
case again, for the AMC or RO to obtain the records the 
veteran identified.

In correspondence received in April 2005, the veteran 
indicated that there might be additional relevant medical 
records at Women's Hospital or Metro General Hospital, both 
in Cleveland Ohio.  On remand, the AMC or RO should ask the 
veteran to state the approximate years during which he 
received treatment at each of those hospitals and provide a 
pertinent address.  Then the RO should request treatment 
records from those hospitals.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should obtain records 
of outpatient treatment of the veteran at 
the Huntington, West Virginia VA Medical 
Center (VAMC) in 2001 and 2002.

2.  The AMC or RO should ask the veteran 
to state when he received treatment at 
Women's Hospital and Metro General 
Hospital of Cleveland Ohio.  The AMC or 
RO should then attempt to obtain the 
records of treatment of the veteran at 
those hospitals during the years that the 
veteran identifies.

3.  Thereafter, the AMC or RO should 
review the claim for service connection 
for degenerative disc disease of the 
cervical spine.  If the claim remains 
denied, the AMC or RO should issue a 
supplemental statement of the case 
(SSOC).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


